Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/24/2020 in which Claims 1-6, 8-12 are pending of which Claims 11 and 12 are new.
Terminal Disclaimer
2.	The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant argues that Koyama, with regard to Claims 1 and 10, fails to teach a third switch transistor connected to the first electrode of the capacitor; and a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor. Examiner disagrees and points to Koyama’s teaching that Figure 1 illustrates the  first node between the gate of the transistor 1 [drive transistor], source of transistor 3 [first switch transistor], drain of transistor 2 [third switch transistor] and the drain of transistor 2 is further connected to a first electrode of capacitor 4 (as detailed below). 


    PNG
    media_image1.png
    464
    403
    media_image1.png
    Greyscale

Claim Objections
4.	Claims 2, 4, 6 objected to because of the following informalities:  “the second transistor” or “the second switching transistor” should be “the second switch transistor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0176516 to Kim et al (“Kim”) in view of U.S. Patent Publication 2013/0241965 to Koyama in further view of U.S. Patent Publication 2003/0218593 to Inoue et al (“Inoue”).
As to Claim 1, Kim teaches a light emitting display panel comprising: a plurality of pixel circuits arranged in a matrix (organic light emitting display device comprising a display panel 100..display panel 100 includes a plurality of pixels P, see ¶ 0048, 0050), each of the plurality of pixel circuits including: a light emitting element (each of the plurality of pixels P includes an organic light emitting diode OLED, see ¶ 0051); and a capacitor that is connected to a gate of a drive transistor and the light emitting element (capacitor Cst is connected between a gate and source of the driving TFT DT, see ¶ 0009; organic light emitting diode OLED is electrically connected to the source of the driving TFT DT, see ¶ 0011; Fig. 1: Cst, OLED, TFT DT), the capacitor having a first electrode and a second electrode (Figure 1 illustrates a capacitor Cst with a first and a second electrode, see Fig. 1); wherein each of the plurality of pixel circuits further including: the drive transistor connected to the light emitting element (organic light emitting diode OLED is electrically connected to the source of the driving TFT DT, see ¶ 0011; Fig. 1: OLED, TFT DT); a first switch transistor connected to the first electrode of the capacitor (Figure 1 illustrates a drain of a first switching TFT ST1 is connected to the first electrode of capacitor Cst, see ¶ 0007; Fig. 1); a first wire connected to the first electrode of the capacitor via the first switch transistor (Figure 1 illustrates a scan line GL [first wire] connected to the first electrode via ; a second switch transistor connected to the second electrode of the capacitor and the light emitting element (Figure 1 illustrates a second switching transistor TFT ST2 is connected to a second electrode of capacitor Cst and OLED, see ¶ 0013); a second wire connected to the second electrode of the capacitor via the second switch transistor (Figure illustrates a sense line SL [second wire] connected to the second electrode via the second switching TFT ST2, see ¶ 0013);
Kim does not expressly disclose a third switch transistor connected to the first electrode of the capacitor; and a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor.
Koyama teaches a third switch transistor connected to the first electrode of the capacitor; and a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor (Figure 1 illustrates the a first node between the gate of the transistor 1 [drive transistor], source of transistor 3 [first switch transistor], drain of transistor 2 [third switch transistor] and the drain of transistor 2 is further connected to a first electrode of capacitor 4, see ¶ 0027-0031), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Koyama to teach a third switch transistor connected to the first electrode of the capacitor; and a first 
Kim and Koyama do not expressly disclose wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation.
Inoue teaches wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation (step S13 illustrates drop potentials of data lines and common potential line to ground potential and step S14 illustrates turn off driving voltage and driving signal (power off electro-optic device), see ¶ 0100; Fig. 6). Examiner construes that data lines are respectively the first wire connected to TFT 801 via control line 811 and second wire connected to TFT 30 via scan lines 3a.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Koyama with Inoue to teach wherein a voltage of the first wire and a voltage of the second wire are the same during a power off operation. The suggestion/motivation would have been in order to prevent an afterimage from being displayed on an image in subsequent use (see ¶ 0103).
wherein the first switching transistor and the second switching transistor are turned on (first switching TFT ST1 is turned on according to a gate-on voltage level of scan signal supplied to the gate line GL, see ¶ 0062; second switching TFT ST2 is turned on according to a gate-on voltage level of sensing signal supplied to the sensing signal line SL, see ¶ 0064).
As to Claim 3, depending from Claim 1, Koyama teaches wherein the drive transistor comprises an oxide semiconductor material (transistor 11 [drive transistor in Figures 4A-4D] includes…an oxide semiconductor layer 813, see ¶ 0094; Fig. 9).  
As to Claim 4, depending from Claim 3, Koyama teaches wherein each of the first switching transistor and the second transistor comprises an oxide semiconductor material (transistor 16 [first/second transistor in Figures 4A-4D] includes…an oxide semiconductor layer 813, see ¶ 0094; Fig. 9).    
As to Claim 5, depending on Claim 3, Koyama teaches wherein the semiconductor material comprises IGZO (In-Ga-Zn-O) (each of the oxide semiconductor layers 813 and 817 can be a IGZO, see ¶ 0101-0102).  
As to Claim 6, depending from Claim 1, Kim teaches wherein each of the driving transistor, the first switching transistor, and the second switching transistor is an n-type TFT (thin film transistor) (Figure 1 illustrates that the driving transistor TFT DT, first switching transistor TFT ST1 and second switching transistor TFT ST2 are n-type TFTs).  
wherein the first wire is electrically connected to a data line (Figure 1 illustrates a scan line GL [first wire] connected to the first electrode via the first switching TFT ST1 and the scan line GL is connected to a data line DL via the first switching TFT ST1, see ¶ 0007; Fig. 1). 
As to Claim 9, depending from Claim 1, Kim teaches wherein the second wire is electrically connected to an initialization power line (Figure 1 illustrates sensing signal line SL [second wire] is connected to Vref [initialization power line]).  
As to Claim 10, Kim teaches a light emitting display panel comprising: a plurality of pixel circuits arranged in a matrix (organic light emitting display device comprising a display panel 100..display panel 100 includes a plurality of pixels P, see ¶ 0048, 0050), each of the plurality of pixel circuits including: a light emitting element (each of the plurality of pixels P includes an organic light emitting diode OLED, see ¶ 0051); and a capacitance element that is connected to a gate of a drive transistor and the light emitting element (capacitor Cst is connected between a gate and source of the driving TFT DT, see ¶ 0009; organic light emitting diode OLED is electrically connected to the source of the driving TFT DT, see ¶ 0011; Fig. 1: Cst, OLED, TFT DT), the capacitance element having a first electrode and a second electrode (Figure 1 illustrates a capacitor Cst with a first and a second electrode, see Fig. 1); wherein each of the plurality of pixel circuits further including: the drive transistor connected to the light emitting element (organic light emitting diode OLED is electrically connected to the source ; a first switch transistor connected to the first electrode of the capacitor (Figure 1 illustrates a drain of a first switching TFT ST1 is connected to the first electrode of capacitor Cst, see ¶ 0007; Fig. 1); a first wire connected to the first electrode of the capacitor via the first switch transistor (Figure 1 illustrates a scan line GL [first wire] connected to the first electrode via the first switching TFT ST1, see ¶ 0007; Fig. 1); a second switch transistor connected to the second electrode of the capacitor and the light emitting element (Figure 1 illustrates a second switching transistor TFT ST2 is connected to a second electrode of capacitor Cst and OLED, see ¶ 0013); a second wire connected to the second electrode of the capacitor via the second switch transistor (Figure illustrates a sense line SL [second wire] connected to the second electrode via the second switching TFT ST2, see ¶ 0013); 
Koyama teaches a third switch transistor connected to the first electrode of the capacitor; and a first node to which only the following four elements are connected: the first electrode of the capacitor, the gate of the drive transistor, and a drain or a source of the first switch transistor, and a drain or source of the third switch transistor (Figure 1 illustrates the a first node between the gate of the transistor 1 [drive transistor], source of transistor 3 [first switch transistor], drain of transistor 2 [third switch transistor] and the drain of transistor 2 is further connected to a first electrode of capacitor 4, see ¶ 0027-0031), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Koyama to teach a 
Kim and Koyama do not expressly disclose wherein a voltage of the first wire and a voltage of the second wire are the same during a non-light emission period.
Inoue teaches wherein a voltage of the first wire and a voltage of the second wire are the same during a non-light emission period (step S13 illustrates drop potentials of data lines and common potential line to ground potential and step S14 illustrates turn off driving voltage and driving signal (power off electro-optic device), see ¶ 0100; Fig. 6). Examiner construes that data lines are respectively the first wire connected to TFT 801 via control line 811 and second wire connected to TFT 30 via scan lines 3a.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Koyama with Inoue to teach wherein a voltage of the first wire and a voltage of the second wire are the same during a non-light emission period. The suggestion/motivation would have been 
As to Claim 11, depending from Claim 1, Kim teaches a second node to which only the following four elements are connected: the second electrode of the capacitor, a drain or a source of the drive transistor, a drain or a source of the second switch transistor, and an anode of the light emitting element (Figure 1 illustrates a second node between the drain of the drive TFT DT, source of second switching TFT ST2  [second switch transistor], anode of the organic light emitting diode OLED and further connected to a second electrode of capacitor Cs 178, see ¶ 0006-0010).
As to Claim 12, depending from Claim 10, Kim teaches a second node to which only the following four elements are connected: the second electrode of the capacitor, a drain or a source of the drive transistor, a drain or a source of the second switch transistor, and an anode of the light emitting element (Figure 1 illustrates a second node between the drain of the drive TFT DT, source of second switching TFT ST2  [second switch transistor], anode of the organic light emitting diode OLED and further connected to a second electrode of capacitor Cs 178, see ¶ 0006-0010).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EBONI N GILES/           Examiner, Art Unit 2694   



/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694